UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-4011


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

ALVIN PHILLIPS,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:09-cr-00033-RDB-1)


Submitted:   April 20, 2011                   Decided:   May 17, 2011


Before MOTZ, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Meghan S. Skelton, OFFICE
OF THE FEDERAL PUBLIC DEFENDER, Greenbelt, Maryland, for
Appellant.     Rod   J.  Rosenstein, United  States  Attorney,
Christopher Mason, Special Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alvin          Phillips    was     convicted         of     possession          of     a

firearm    by     a    convicted       felon,       in    violation           of    18   U.S.C.

§ 922(g)(1) (2006), and was sentenced to seventy-two months in

prison.    Phillips now appeals, raising two issues.                           We affirm.

            Phillips          first     contends          that        the     evidence           was

insufficient      to        convict    him.         A    jury’s        verdict       “must        be

sustained if there is substantial evidence, taking the view most

favorable to the Government, to support it.”                            Glasser v. United

States, 315 U.S. 60, 80 (1942).                     “Substantial evidence is that

evidence   which       a    ‘reasonable       finder      of     fact       could    accept       as

adequate and sufficient to support a conclusion of a defendant’s

guilt beyond a reasonable doubt.’”                       United States v. Cardwell,

433 F.3d 378, 390 (4th Cir. 2005) (quoting United States v.

Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en banc)).                                 We review

both    direct        and     circumstantial            evidence        and        permit        the

“[G]overnment the benefit of all reasonable inferences from the

facts    proven       to    those     sought       to    be    established.”             United

States v. Tresvant, 677 F.2d 1018, 1021 (4th Cir. 1982).                                    We do

not    review    the       credibility    of       witnesses,         and    we     assume       the

factfinder resolved all contradictions in the testimony in favor

of the Government.            United States v. Sun, 278 F.3d 302, 313 (4th

Cir. 2002).



                                               2
            We hold that the evidence was sufficient to convict

Phillips.        The   testimony         of       Detectives   Lind     and   Lettau,

experienced      members    of    the   Baltimore       City   Police     Department,

established that Phillips was the only person in a crowd of ten

standing    outside    a    bar   who    did      not   casually   walk    away   upon

seeing Lind’s and Lettau’s police car.                    Instead, Phillips, who

appeared nervous, began to run in one direction before changing

direction and entering the bar.                   He grasped the front waistband

of his trousers the entire time; this behavior is typical of

someone who has a gun hidden in his pants.                     Almost immediately

after Phillips entered the bar, Detective Lettau retrieved a

firearm from a hole in a wall in the area where Detective Linn

had found Phillips crouching.                 This is a sufficient basis upon

which the jury could have reasonably concluded that Phillips, a

convicted felon, had secreted the gun in the wall.

            We    further    hold       that      the   sentence   is     reasonable.

Because Phillips was sentenced within his properly calculated

Guidelines range of 63-78 months, we presume the sentence to be

reasonable.       See United States v. Go, 517 F.3d 216, 218 (4th

Cir. 2008).       We note that the district court carefully applied

the 18 U.S.C. § 3553(a) (2006) factors in imposing sentence.                       We




                                              3
conclude that Phillips failed to rebut the presumption that his

sentence is reasonable. *

          We accordingly affirm.   We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                         AFFIRMED




     *
        Phillips erroneously claims that the district court
imposed a seventy-two-month sentence after stating that a three-
year sentence would be appropriate. The court clearly said that
a seventy-two-month sentence was appropriate.         The court
explained   that  three  years   of  that  sentence   would  run
concurrently with a state sentence and that Phillips would then
have three years remaining to be served on his seventy-two-month
federal sentence.



                               4